Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 1-10 are currently amended, pending and fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Claim Objections, 35 USC 112, 35 USC §102 and 35 USC §103 rejections in view of the substantive claim amendments, Applicant's arguments and a careful reconsideration of the objections/rejections.
Response to Amendment
In their reply dated July 29, 2022, Applicant substantially revised the claim language to address one or more objections, rejections, statements and/or claim interpretations of the prior Office action (OA) and to clarify the claim language.  The claim amendments are supported by the original disclosure and properly address the pertinent issues.
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 06/21/2022, which provides an English abstract of a previously submitted document.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Allowable Subject Matter
Claims 1-10 are allowed.  Claim 1 is independent apparatus claim as follows:  
Claim 1:  A pressostatic odor control cover for a slurry treatment tank for a slurry, said treatment tank being delimited by a base and lateral containment walls, said pressostatic odor control cover comprising: 
a gas impermeable flexible membrane; 
a gas-tight continuous fixing system configured to fix a margin of said membrane to said tank; 
an insufflation device configured to insufflate air inside said cover, the insufflation device being connected to the membrane; 
a discharge valve configured to discharge said air out of said cover; and 
a diaphragm permeable to liquids and gases, the diaphragm being disposed below the membrane2Docket No. 7594-0015Appln. No. 16/307,028 with respect to the base of the tank and fixed to the membrane to delimit a reduced volume of said odor control cover occupied by harmful gases and malodorous substances released from a free surface of the slurry, the diaphragm dividing the reduced volume subtended by the pressostatic control cover into two separate chambers including 
an upper chamber delimited by the diaphragm and a top of the flexible membrane, and
a lower chamber delimited by the diaphragm, a lower portion of the flexible membrane with respect to the base of the tank, and the free surface of the slurry,  
wherein said air insufflation device is connected to said membrane above said diaphragm with respect to the base of the tank, the air insufflation device being configured to insufflate new air in the upper chamber to maintain the upper chamber at a higher pressure than a pressure in the lower chamber, thereby preventing a passage of polluted air from the lower chamber to the upper chamber, and
	said discharge valve means is connected to said membrane below said diaphragm with respect to the base of the tank.
The following is an examiner’s statement of reasons for allowance:  
Applicant has properly addressed the claim objections and clarity related issues.  Also, Examiner previously employed Moschner (AT388158 B) as the closest prior art of record in anticipation and obviousness rejections.  However, with the present claim amendments and in view of Applicant’s remarks, Examiner is satisfied that the claims adequately distinguish over this and the other references over record.  Moreover, these references do not necessarily render the claims prima facie obvious.  Also, no other prior art of record or any newly found art, discloses or reasonably suggests a pressostatic odor control cover for a slurry treatment tank with a device for reducing the inner volume occupied by harmful and malodorous gases, with the structural and functional features, substantially as described in independent claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/Examiner, Art Unit 1779